Citation Nr: 1115765	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-37 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for a claimed lung disorder, to include asthma.

2.  Entitlement to service connection for claimed gastroesophageal reflux disease (GERD) with reflux esophagitis.

3.  Entitlement to service connection for a claimed ulcer disorder.

4.  Entitlement to service connection for a claimed back disorder.

5.  Entitlement to service connection for a claimed  innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), significant cognitive impairment, a learning disorder, a thought disorder, and an anxiety disorder (hereinafter "psychiatric disorder").



REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1977.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO.  

The Board remanded the case to the RO for additional development of the record in November 2009.

The Veteran has raised a claim of service connection for diverticulitis.  See VA Form 21-4138 dated in January 2010.  The claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers it to the AOJ for appropriate action.  

The claim of service connection for a psychiatric disorder is addressed in the REMAND portion of this document and is once again being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  A lung disorder, to include asthma, was not incurred during the Veteran's relatively short period of active military service.

3.  GERD with reflux esophagitis was not incurred during the Veteran's relatively short period of active military service.

4.  There is no competent evidence of record of a currently diagnosed ulcer disorder
that is related to an event or incident of the Veteran's relatively short period of active service.

5.  A chronic back disorder was not shown during the Veteran's period of active military service; degenerative disc disease (DDD) was not diagnosed until many years after the Veteran's discharge from service; DDD is not shown to be related to the Veteran's period of active military service nor are his lay assertions found to be credible for the purpose of establishing a continuity of back symptomatology since service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a lung disability, including asthma, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The Veteran does not have a disability manifested by GERD with reflux esophagitis due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The Veteran does not have a gastrointestinal disability manifested by an ulcer due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  The Veteran's back disability manifested by DDD of the thoracic spine is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claims for service connection in correspondence sent to the Veteran in November 2005, prior to the initial adjudication of the claims.  

This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Notice pursuant to the Dingess decision was sent in a March 2006 letter.  The claims were last readjudicated in an October 2010 supplemental statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA and private medical records, records from the Social Security Administration (SSA), and a report of VA examination.  The Veteran has not identified other evidence that has not been obtained.

In fact, the Veteran indicated in April 2010 that he had no additional evidence or information to submit in support of his claims.

The Board notes that while the Veteran waived initial RO adjudication of private medical records submitted after the October 2010 SSOC was issued, these are duplicative of those already associated with the claims folder.  As such, Remand for preparation of an SSOC is not necessary.  38 C.F.R. §§ 19.31, 20.1303(c). 
 
For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis and/or peptic ulcer disease becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).


Lung Disorder

The Veteran contends that he is entitled to service connection for a lung disorder, notably asthma.   The Veteran has not set forth a specific incident of service incurrence. 

After careful consideration of all procurable and assembled data, the Board finds that service connection for a lung disorder is not warranted.  

In this regard, the service treatment records are wholly devoid of treatment or diagnoses regarding the claimed disorder.  Post-service, the first objective evidence of asthma is found in private medical records from Dr. JSM dated in 1996.  The Veteran was treated for bronchitis in 1997.  The entries from Dr. JSM indicate the Veteran was a smoker who quit in approximately 1992.

Despite evidence of asthma, there is no evidence of record to substantiate the critical second and third components of the Hickson inquiry, as enumerated hereinabove.  

First, there is a 19-year gap between the end of the Veteran's period of active service and the earliest findings of asthma in 1996.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  

Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

Thus, the lack of any objective evidence of asthma between the period of active military service ending in 1977 and the diagnoses in 1996 is itself evidence that tends to show that a lung condition, including asthma, did not have its onset in service or for many years thereafter.

Further, there is no probative medical evidence of record that the currently diagnosed asthma is related to an event or incident of the Veteran's service.  The June 2010 VA examiner opined that asthma was not caused by or result of the Veteran's service.  In fact, the examiner questioned the current diagnosis as there was no evidence of asthma or other lung pathology on objective testing to explain the Veteran's symptoms. 

Although by the nature of filing his claim, the Veteran maintains having a lung disorder related to his military service, there is simply no medical evidence on file supporting his lay assertions.  Moreover, his lay assertions alone cannot constitute competent evidence of a medical nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In addition, his lay assertions are found not to be credible for the purpose of establishing a continuity of symptomatology after service because they are inconsistent with other information of record.  Significantly, there were no lung related complaints in service or in connection with his treatment for asthma that link onset of his lung disease to any event or incident in service.  

In sum, the preponderance of the evidence is against the claim, and the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


GERD

The Veteran contends that he is entitled to service connection for GERD.  Specifically, he asserts that he began having stomach problems in service caused by stress and anxiety.  

After careful consideration of all procurable and assembled data, the Board finds that service connection for GERD is not warranted.  

In this regard, the service treatment records are wholly devoid of treatment or diagnoses regarding the claimed disorder.  Post-service, the first objective evidence of GERD with reflux esophagitis is found in private and VA medical records dated in 2005.  

Despite evidence of GERD, there is no evidence of record to substantiate the critical second and third components of the Hickson inquiry, as enumerated hereinabove.  

First, there is a 28-year gap between the end of the Veteran's period of active service and the earliest findings of GERD in 2005.   This lack of objective evidence during this period, is itself evidence which tends to show GERD did not have its onset in service or for many years thereafter.  See Maxson, supra.  

Further, there is no probative medical evidence of record that the currently diagnosed GERD is related to an incident of the Veteran's military service.  

A remand for a VA medical opinion is not necessary in order to decide the claim in this case because the record does not contain any evidence that the Veteran suffered GERD in service or that the claimed condition may be associated with service.  
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

Although by the nature of filing his claim, the Veteran maintains having GERD related to his military service, there is simply no medical evidence on file supporting his lay assertions.  See Espiritu, 2 Vet. App. at 92, 494-95 (1992).  

Moreover, his lay assertions are found not to be credible for the purpose of establishing a continuity of symptomatology after service because they are inconsistent with other information recorded in service and thereafter.  Significantly, there were no GERD or gastrointestinal related complaints in service or in connection with treatment for such that tend to link his claimed condition to any event or incident in service.  

In sum, the preponderance of the evidence is against the claim, and the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.    


Ulcer Disorder

The Veteran contends that he is entitled to service connection for an ulcer.  He asserts that he began having stomach problems in service caused by stress and anxiety, which presumably included ulcers.  

After careful consideration of all procurable and assembled data, the Board finds that service connection for an ulcer disorder is not warranted.  

In this regard, the service treatment records are wholly devoid of treatment or diagnoses regarding the claimed disorder.  

Moreover, after service, an ulcer condition has not been diagnosed.  Notably, there are no complaints, treatment, or diagnoses regarding an ulcer disorder contained in VA or private treatment records, a report of VA examination, or SSA records.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with regard to the claim for an ulcer disorder.  38 C.F.R. § 3.303.

As there is no currently diagnosed ulcer disorder, service connection is clearly not warranted.  Id.  

A remand for a VA medical opinion is not necessary in order to decide the claim in this case because the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that he has a current diagnosis of an ulcer disorder or that the claimed condition may be associated with service.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.    

Although by the nature of filing his claim, the Veteran maintains having an ulcer disorder related to his military service, there is simply no medical evidence on file supporting his lay assertions.  

The Veteran's recent statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.  

Finally, the Veteran is not found to have presented credible lay assertion sufficient to establish a continuity of symptomatology in that he had no complaints in service and has not submitted any evidence of post-service treatment for an ulcer disorder.     

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.    


Back Disorder

The Veteran contends that he is entitled to service connection for a back disorder.   He has not set forth a specific incident of service incurrence other than he was treated for back strain on one occasion in service.  

After careful consideration of all procurable and assembled data, the Board finds that service connection for a back disorder is not warranted.  

The mere fact that the Veteran was treated for complaints of back strain while lifting in August 1977 is not enough to establish a chronic back condition.  There were no further complaints made in service.  38 C.F.R. § 3.303(b).

To the extent that the Veteran may be asserting that he had continued or ongoing problems with his back since the 1977 strain, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Post-service, the first complaints of back pain are dated in 2001.  DDD of the thoracic spine was found in private medical records dated in 2002.  This was clearly outside the one-year presumptive period for arthritis (the Veteran was discharged from service in 1977).  See 38 C.F.R. §§ 3.307, 3.309.  

This also represents a 24-year gap between the end of the Veteran's period of active service and the earliest complaints of back pain in 2001 and a 25-year gap for the findings of DDD of the thoracic spine.  This tends to show that a chronic back condition did not have its onset in service or for many years thereafter.  See Maxson, supra.  

Despite evidence of DDD of the thoracic spine, there is no evidence of record to substantiate the critical second and third components of the Hickson inquiry, as enumerated hereinabove.  

There is no probative medical evidence of record that the currently diagnosed DDD is related to an incident of the Veteran's military service.  The June 2010 VA examiner opined that the Veteran's DDD of the thoracolumbar spine and muscle spasms were less likely as not caused by or result of the Veteran's service

The Board is cognizant that the Veteran maintains that he suffers from back pain and that the Veteran is competent to report his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board cannot give great weight and credibility to the Veteran's account that he has a back condition related to service, as a chronic back condition was not diagnosed in service and there were no complaints pertaining to the back until many years after service without attribution to any event or incident in service, including strain from lifting in August 1977.  

The Veteran's recent statements alone cannot constitute competent evidence of a medical nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.  

In sum, the preponderance of the evidence is against the claim, and the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.    


ORDER

Service connection for a lung disorder, to include asthma, is denied.

Service connection for GERD with reflux esophagitis is denied.

Service connection for an ulcer disorder is denied.

Service connection for a back disorder is denied.


REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Notably, he has recently argued that his preexisting mental health condition, including, but not limited to, schizophrenia, adjustment disorder, and paranoid personality disorder, was aggravated by service.

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

The Veteran has not been afforded a VA examination in connection with this claim.  The Board finds that Remand for VA examination is necessary prior to further appellate review.  

The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A (d)(2) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In McLendon, the Court of Appeals for Veterans Claims reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  

The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in- service event, injury, or disease; and, indication that the current disability may be associated with service or with another service-connected disability.  McClendon at 81.  

The RO, or the Board, tests for those criteria and then decides if there is sufficient competent credible medical evidence of record to decide the claim. 38 C.F.R. 
§ 3.159(c).  

The Court cautioned in McLendon that an "absence of actual evidence is not substantive 'negative evidence.'"  It further noted that an indication that a current disability "may" be associated with service is a low threshold.  

Prior to service, the Veteran was treated for adjustment reaction of childhood in 1966 and schizoid personality in 1977.  The Veteran contends that, during service, he was trained to kill people, forced to stand guard without sleep, yelled at all the time, harassed in the laundry room and shower, and felt intimated, to name a few examples.  

The service personnel records show the reason for his separation in 1977 was for marginal or nonproductive performance.  Post-service, the Veteran has been variously diagnosed with anxiety, PTSD, childhood neglect, paranoid personality disorder, a psychotic disorder, and a mixed personality disorder.   

As the Veteran has not been afforded a VA examination in connection with his claim and there is a question as to whether the claimed disability may have been aggravated during the Veteran's military service, a Remand for VA examination is necessary.  38 U.S.C.A. § 5103A; McLendon, supra.   

Any VA medical records pertinent to the issue should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As this matter is being remanded, the agency of original jurisdiction should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must obtain any recent VA outpatient treatment records not currently associated with the claims folder.

3.  After any further development has been conducted and once any additional medical records have been obtained and incorporated in the claims file, the Veteran should undergo a VA psychiatric examination for purposes of determining the nature and likely etiology of the claimed psychiatric disorder.  

Prior to the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner(s).  

All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

The appropriate examiner(s), based on the medical findings and a review of the claims folder, to specifically include the service treatment records and post-service VA and private medical records, should offer an opinion as to the following: whether any currently diagnosed psychiatric disorder is at least as likely as not to have had its clinical onset or to be due to an event or incident in the Veteran's period of active service.  

The examiner must also indicate whether any preexisting psychiatric disorder increased in disability during service and if so, whether the increase was due to the natural progression of the preexisting condition.  
  
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

5.  After completing the requested development to the extent possible, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Department of Veterans Affairs


